Citation Nr: 1504852	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-40 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for coronary artery disease (CAD), claimed as due to exposure to herbicides.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to exposure to radiation, herbicides, and asbestos.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the below-signed Veterans Law Judge (VLJ) at the RO in March 2012.  In June 2013 the Board dismissed the Veteran's appeal due to his death.  In August 2014, the RO granted the Appellant's request to substitute as the claimant for the purposes of processing these claims to completion.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of post-service treatment records dated between 2009 and 2013.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the August 2014 supplemental statement of the case (SSOC).

The issues of entitlement to service connection for COPD and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides, to include Agent Orange, during his active service.

2.  The Veteran's bilateral hearing loss disability is etiologically related to his active service. 

3.  The Veteran's type II diabetes mellitus is presumed to be etiologically related to his exposure to herbicides, to include Agent Orange, during active service.

4.  The Veteran's CAD is presumed to be etiologically related to his exposure to herbicides, to include Agent Orange, during active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was incurred in service.  §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Service connection for type II diabetes mellitus due to in-service herbicide exposure has been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for CAD due to in-service herbicide exposure has been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.

II.  Service Connection 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" means actual service in-country in the Republic of Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

When a veteran was exposed to an herbicide agent during active military, naval, 
or air service, certain diseases, including type II diabetes mellitus and CAD, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A. Service Connection for Bilateral Hearing Loss

The Veteran had a current diagnosis for a bilateral hearing loss disability as he was diagnosed with a bilateral hearing loss disability during the February 2010 VA examination.  See 38 C.F.R. § 3.385.

At the March 2012 Board hearing, the Veteran testified that he was exposed to acoustic trauma in service while serving as a military police officer.  The Veteran's December 1965 separation examination indicates an in-service decreased hearing acuity when compared with the January 1962 entrance examination.

In February 2010, the Veteran was afforded a VA examination to determine the nexus between his current bilateral hearing loss disability and service.  The VA examiner reported that the Veteran had noise exposure in service due to jets, missiles, bombs, pistols, and rifles.  The examiner also found that the Veteran's hearing acuity was within the normal limits bilaterally during service.  The VA examiner opined that the Veteran's current bilateral hearing loss disability was less likely as not a result of noise exposure during military service, as his thresholds did not meet the criteria for disability at the time of separation.

In July 2009 the Veteran underwent a private audiological evaluation.  The examiner reviewed the Veteran's service treatment records (STRs) and noted a decrease in hearing acuity upon the Veteran's separation from service.  The results of the evaluation revealed "moderate to severe, mid to high frequency sensory-neural hearing loss" bilaterally.  The examiner opined that, based upon the test results, her interview with the Veteran, and a review of the STRs which indicated a decreased hearing sensitivity, the bilateral hearing loss disability was as least as likely as not caused by excessive noise exposure during the Veteran's active service.

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds the July 2009 private examination report to be more probative than the VA examination, as it took into account the Veteran's decreased hearing acuity that developed in-service.  The February 2010 VA examination failed to address the relationship between the in-service decrease in hearing acuity with the Veteran's current bilateral hearing loss disability.

The Board finds that the weight of the evidence supports the Veteran's claim for service connection for a bilateral hearing loss disability and service connection is warranted.

B.  Service Connection for Type II Diabetes Mellitus and CAD

The Veteran's post-service treatment records show a current diagnosis for Type II diabetes mellitus and CAD during a March 2013 consultation.

The Veteran contended that these disabilities were caused by his in-service exposure to Agent Orange while he was stationed at Eglin Air Force Base in Florida.  The Veteran did not assert that he served in the Republic of Vietnam and conceded that he served in the United States during his active service.  Therefore, he may not be presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. 
§ 1116(f).  
In support for his assertion that he was exposed to Agent Orange, the Veteran submitted a Petitioned Public Health Assessment (Assessment) that was prepared by the Federal Facilities Assessment Branch, Division of Health Assessment and Consultation with contributions from the Center for Disease Control.  The Assessment found that from 1962 to 1970, Agent Orange was sprayed to evaluate the effectiveness of different aerial spray patterns and spray equipment.  In a January 2010 reply from the Agent Orange mailbox, VA sited internet sources that stated the testing site was 2 square miles and that Eglin Air Force Base is 700 square miles as a basis for not conceding Agent Orange exposure.

In his October 2010 VA Form 9, the Veteran argued that as a military police officer at Eglin Air Force Base he patrolled throughout base and that the benefit of the doubt should be extended regarding his exposure to Agent Orange.  The Veteran's military personnel records indicate that he was stationed at Eglin Air Force Base from 1962 to 1965 and that he was a military police officer.  The Board finds, that by extending the benefit of the doubt doctrine, the Veteran was exposed to Agent Orange during active service.  Therefore, service connection for Type II diabetes mellitus and CAD is warranted as their nexus with active service may be presumed under the law.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  


ORDER

Entitlement to service for a bilateral hearing loss disability is granted.

Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides, is granted. 

Entitlement to service connection for CAD, claimed as due to exposure to herbicides, is granted.

REMAND

COPD

The Veteran argued that his COPD was caused by his exposure to Agent Orange, ionizing radiation, and asbestos.  The Board notes that the Veteran's military personnel records indicate that he worked as an auto repairman in addition to working as a military police officer.  The M21-1MR requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the RO has not complied with M21-1MR procedures.  The Appellant has not been sent the appropriate questionnaire regarding claims of asbestos exposure, and the RO has not performed thorough development regarding this issue.  These actions must be taken before deciding the COPD claim on its merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Second, the Appellant has not been provided with a proper duty-to-assist notice letter.  Specifically, the Appellant has not been informed of the requirements for establishing service connection for COPD based on in-service asbestos exposure.  The Appellant must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board notes that COPD is not a disability that may be presumptively service connected due to exposure to Agent Orange or ionizing radiation.  Although the requirements for presumptive service connection are not met, service connection may still be awarded on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  To date an opinion has not been obtained to determine whether the Veteran's COPD was related to active service.  Thus, a medical opinion is necessary regarding whether the Veteran's COPD was etiologically related to active service to include exposure to Agent Orange.  See De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).
Tinnitus

In his June 2009 claim, the Veteran indicated that he had experienced tinnitus since 1962.  However, during the July 2009 private audiological examination the Veteran denied "chronic and constant subjective tinnitus."  The private examiner explained that tinnitus is most commonly associated with hearing loss due to hair cell damage or acoustic trauma.  The Veteran was diagnosed with tinnitus in February 2010 and the VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by active service.  However, the February 2010 VA examiner did not provide an opinion regarding whether the Veteran's tinnitus was caused or aggravated by the service-connected bilateral hearing loss disability.  Therefore, a medical opinion is necessary to determine whether the Veteran's tinnitus was caused or aggravated by the service-connected bilateral hearing loss disability.  See De La Rosa, 515 F.3d at 1322.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Appellant another VCAA letter pertaining to the COPD claim, to include information regarding establishing service connection due to in-service asbestos exposure.  The AOJ should also send the Appellant the appropriate asbestos questionnaire for her to complete and return.  

2.  The AOJ should determine whether or not the Veteran's military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the Veteran's claimed COPD.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The AOJ must then make a specific written determination as to whether the Veteran was exposed to asbestos before, during, or after his military service.  

3.  After the above development, refer the Veteran's VA claims file for a medical opinion as to the etiology of his currently diagnosed tinnitus.  The examiner must be given full access to the Veteran's complete VA claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated beyond the natural progress by the service-connected bilateral hearing loss disability.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Refer the Veteran's VA claims file for a medical opinion as to the etiology of his currently diagnosed COPD.  The examiner must be given full access to the Veteran's complete VA claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's COPD was incurred in (is due to disease or injury) service.  The VA examiner is asked to specifically consider the Veteran's exposure to herbicides in-service and whether the Veteran was exposed to asbestos.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

 5.  After completing the development above, readjudicate   the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Appellant should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


